FILED
                                                                                  June 3, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                           SUPREME COURT OF APPEALS                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




In re S.L.

No. 21-0069 (Marion County 20-JA-5)



                               MEMORANDUM DECISION


         Petitioner Father B.L., by counsel David B. DeMoss, appeals the Circuit Court of Marion
County’s December 9, 2020, order terminating his parental rights to S.L. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N. Felton-Ernest,
filed a response in support of the circuit court’s order. The guardian ad litem, Emily Lewis, filed
a response on behalf of the child also in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in not providing him enough time to file a motion for an
improvement period. Petitioner further argues that his counsel below provided ineffective
assistance.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In March of 2019, the DHHR received a referral indicating that the mother tested positive
for methamphetamine upon giving birth to M.M., a child not at issue on appeal. The mother denied
abusing methamphetamine and claimed that she must have smoked marijuana unknowingly laced
with methamphetamine. Nurses also reported observing M.M.’s father and his friend in the
bathroom of the hospital and smelled marijuana emanating from the room. During the resulting
investigation, the DHHR discovered that the mother had an older child, then-two-year-old S.L.,
and she reported that petitioner was that child’s father. The mother disclosed that petitioner had
only met the child once when she was approximately six months old, had no other contact with the
child, and did not pay child support. The mother continued to deny abusing methamphetamine but

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
admitted frequent marijuana use. A Child Protective Services (“CPS”) case was opened, and
services were offered at that time.

        In August of 2019, a new CPS worker was assigned to the case and she attempted to contact
the mother due to her failure to participate in services and random drug screening. Despite multiple
attempts, the CPS worker was unable to locate the family. In September of 2019, the DHHR
received another referral regarding the children. The referral indicated that the mother and her
boyfriend were abusing methamphetamine and other drugs in the presence of the children and that
the mother’s boyfriend was aggressive when he was under the influence. The referral indicated
that the boyfriend had previously attacked the mother and his grandfather in front of the children.

        The CPS worker eventually located S.L. in November of 2019 at the home of M.M.’s
paternal grandparents. The grandmother reported that the mother frequently dropped either of the
children off for several days but did not live in the home herself. The grandmother expressed
concerns that the mother was continuing to use drugs and that both children were behind in their
medical care. The CPS worker was not able to locate the mother and her boyfriend until December
of 2019. At that time, the mother had S.L. in her care. The CPS worker reminded the mother that
safety services were in place, instructed them to submit to drug screens, and instructed them to
attend parenting and adult life services classes. Thereafter, the mother submitted to two drug
screens, one of which was positive for marijuana. In January of 2020, the mother and her boyfriend
engaged in domestic violence, leading to the boyfriend’s arrest.

        Later that month, the DHHR filed a child abuse and neglect petition against the mother and
her boyfriend, setting out the above-mentioned facts. In February of 2020, the circuit court ordered
paternity testing for petitioner as he was purported to be S.L.’s father. The CPS worker spoke to
petitioner at that time, and he indicated that he was S.L.’s father and agreed to submit to paternity
testing for confirmation and take custody of the child if the mother’s parental rights were
terminated. The paternity testing confirmed that petitioner was S.L.’s father. 2 CPS attempted to
contact petitioner to inform him of the results but was unable to reach him, and petitioner failed to
contact the worker despite text messages and voicemails asking him to do so.

       At a multidisciplinary team (“MDT”) meeting held in August of 2020, the mother informed
the members that she told petitioner of the results of the paternity test. She further indicated that
he had recently been hospitalized following an overdose on methamphetamine. The DHHR filed
an amended petition adding petitioner to the proceedings shortly thereafter, raising allegations of
abandonment and substance abuse. The circuit court held a preliminary hearing in September of
2020. Petitioner failed to attend but was represented by counsel. Counsel agreed with the DHHR’s
characterization of the hearing as “moot” and did not object to setting the matter for adjudication.

         In October of 2020, the circuit court held an adjudicatory hearing. Petitioner failed to attend
but was represented by counsel. The DHHR presented the testimony of the CPS worker, who
testified that petitioner initially indicated that he was interested in taking custody of S.L. but failed
to maintain consistent contact with the worker. The CPS worker indicated that she initially had


        2
         The results of the paternity testing, which were produced in July of 2020, were delayed
due to the COVID-19 pandemic.
                                                   2
difficulty reaching petitioner but that she obtained new contact information for petitioner following
the August of 2020 MDT meeting and was then able to reach petitioner. At that time, petitioner
admitted to overdosing but stated he would do whatever he needed to do to gain custody of S.L.
The CPS worker testified that she instructed petitioner to submit to drug screens and attend
services. Thereafter, petitioner failed to submit to any drug screens, and petitioner contacted the
CPS worker only once to inform her that he was going to Chicago, Illinois, for work. The CPS
worker opined that he demonstrated the settled purpose to forego any parenting responsibilities to
the child, constituting abandonment.

         Following testimony, the circuit court found that petitioner had acknowledged that S.L.
was his child, which was later confirmed by paternity testing. The circuit court further found that
petitioner was fully aware of the proceedings and his ability to contact the DHHR to establish
visitation and comply with drug screens but failed to appear at the hearings and failed to submit to
drug screens. The circuit court also found that petitioner left West Virginia and had not requested
visitation with the child despite his indications that he wanted to be involved in the case.
Accordingly, the circuit court adjudicated petitioner as an abusing parent.

         The circuit court held the dispositional hearing in November of 2020. The CPS worker
testified that petitioner made no attempts to contact her or participate in services since the
adjudicatory hearing. Following that testimony, the circuit court found that petitioner failed to
participate in services established by the DHHR, including drug screens and parenting and adult
life skills classes. The circuit court further found that based upon petitioner’s failure to participate,
there was no reasonable likelihood that he could correct the conditions of abuse in the near future
and that termination of his parental rights was in the child’s best interest. Petitioner appeals the
December 9, 2020, dispositional order terminating his parental rights. 3

        The Court has previously established the following standard of review in cases such as this:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such
        child is abused or neglected. These findings shall not be set aside by a reviewing
        court unless clearly erroneous. A finding is clearly erroneous when, although there
        is evidence to support the finding, the reviewing court on the entire evidence is left
        with the definite and firm conviction that a mistake has been committed. However,
        a reviewing court may not overturn a finding simply because it would have decided
        the case differently, and it must affirm a finding if the circuit court’s account of the
        evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
        Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).


        3
       The mother’s parental rights were also terminated below. M.M.’s father’s parental rights
were also terminated below. The children were placed together in a foster home, and the
permanency plan for the children is adoption by their foster family.
                                                   3
        On appeal, petitioner argues that the circuit court erred in “not allowing ample time for
[him] to request and/or complete a period of improvement.” Petitioner contends that he informed
the CPS worker on multiple occasions that he would like to participate in services but “was not
sure how to follow through with it.” Petitioner also moved to Chicago and “was not sure how to
participate in the case.” Petitioner states that CPS did not assist him in setting up services that
would allow him to improve his parenting. Petitioner notes that he submitted to paternity testing
when requested. Petitioner states that from the filing of the petition until the dispositional hearing,
only four months had elapsed, and he was not afforded ample time to complete an improvement
period.

         As this Court has recognized, a parent bears the burden of establishing that he is likely to
fully comply with an improvement period in order to obtain one. See In re Charity H., 215 W. Va.
208, 215, 599 S.E.2d 631, 638 (2004) (a parent’s “entitlement to an improvement period is
conditioned upon the ability of the [parent] to demonstrate ‘by clear and convincing evidence that
the [parent] is likely to fully participate in the improvement period’”) (citation omitted). Here, the
record overwhelmingly establishes that petitioner failed to satisfy this burden given his failure to
participate in any aspect of the proceedings. Although petitioner claims that he submitted to a
paternity test and indicated his desire to gain custody of the child, the record indicates that
petitioner was informed how he could participate through attending MDT meetings and hearings,
submitting to drug screens, and attending parenting and adult life skills classes. Rather than
following through with these efforts, petitioner failed to attend a single hearing, failed to maintain
contact with his counsel or the DHHR, and failed to avail himself of any services offered. Further,
petitioner moved to Chicago during the proceedings and failed to take any steps to identify how
or if he could participate in services from Illinois. Based on the foregoing, we find petitioner’s
claims that he should have been permitted additional time to comply with an improvement period
to be disingenuous given his complete lack of participation below. Because petitioner failed to
satisfy this burden, we find no abuse of discretion in the circuit court’s denial of his motion for an
improvement period. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West
Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996)
(“It is within the court’s discretion to grant an improvement period within the applicable statutory
requirements . . . .”).

        To the extent petitioner takes issue with the time frame of the proceedings below, we note
that the circuit court complied with the timeframes set forth in the West Virginia Rules of
Procedure for Child Abuse and Neglect Proceedings. Rule 25 provides that “the final adjudicatory
hearing shall commence within thirty (30) days of the temporary custody order entered following
the preliminary hearing and must be given priority on the docket unless a preadjudicatory
improvement period has been ordered.” Further, Rule 32(a) provides that the “disposition hearing
shall commence within forty-five (45) days of the entry of the final adjudicatory order unless an
improvement period is granted pursuant to W.Va. Code § 49-4-610(2) and then no later than thirty
(30) days after the end of the improvement period.” Here, the amended petition was filed against
petitioner on August 24, 2020. The preliminary hearing order was entered on September 15, 2020,
and the adjudicatory hearing was held twenty-eight days later on October 27, 2020. Additionally,
the notice was provided thirty-five days prior to the dispositional hearing, and the dispositional

                                                  4
hearing was held twenty-one days after the entry of the adjudicatory order. To the extent petitioner
now claims he should have been given more time to comply, we note that he failed to request a
continuance at any time during the proceedings. Given this information, the circuit court was
clearly within the timeframes contemplated by the West Virginia Rules of Procedure for Child
Abuse and Neglect Proceedings and we find that petitioner is entitled to no relief in this regard.

        The evidence set forth above likewise supports the termination of petitioner’s parental
rights. West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. West Virginia Code § 49-4-604(d)(3) provides that a circuit court may find that there is
no reasonable likelihood that the conditions of abuse and neglect can be substantially corrected
when the abusing parent has

       not responded to or followed through with a reasonable family case plan or other
       rehabilitative efforts of social, medical, mental health, or other rehabilitative
       agencies designed to reduce or prevent the abuse or neglect of the child, as
       evidenced by the continuation or insubstantial diminution of conditions which
       threatened the health, welfare, or life of the child.

        The record establishes that petitioner failed to follow through with rehabilitative efforts
designed to reduce or prevent the abuse or neglect of the child. Petitioner refused to maintain
contact with the DHHR or his counsel, failed to check in on the child or request visitation, moved
out of the state, and failed to submit to any drug screens or attend parenting or adult life skills
classes. Given petitioner’s complete lack of participation in the proceedings, it is clear that he
failed to remedy the conditions of abuse or neglect. While petitioner claims that he should have
been granted an improvement period or that his dispositional hearing should have been delayed
before his parental rights were terminated, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because petitioner failed to
participate in the proceedings despite having notice of the same and being aware that his parental
rights were at risk, we find that sufficient evidence existed to terminate his parental rights and that
he is entitled to no relief in this regard.

        Finally, we note that petitioner argues that he was provided ineffective assistance of
counsel throughout the proceedings. This Court has never recognized a claim of ineffective
assistance of counsel in an abuse and neglect proceeding, and we decline to do so here.



                                                  5
     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 9, 2020, order is hereby affirmed.


                                                                                    Affirmed.

ISSUED: June 3, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                              6